Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on January 27, 2021. 

2. Claims 1, 2, 5-9, 12-16, 19, and 20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “providing one or more configuration settings that define a plurality of delays for instantiation or initialization of at least one target processing element of the stream application based on the stream application’s run-time conditions or events, wherein the one or more configuration settings define a first delay to wait until a first signal is received from one or more other processing elements and a second signal is received from a stream manager, wherein the one or more configuration settings define a second delay to wait until a specified amount of data has been processed by the one or more other processing elements exceeds a threshold value, wherein the stream application is represented by an operator graph, and wherein the one or more processing elements of the operator graph are instantiated when the operator graph is executed, and after the initialization is complete, a processing element invokes call-back logic, that signals a preceding processing element or data source that the processing element can receive data; and instantiating or initializing the target processing element of the stream application when the plurality of delays defined by the configuration settings have been satisfied,”  in independent claims 1, 8, and 15, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192